Citation Nr: 0900740	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals, fracture of the 
distal [right] radius with loss of range of motion, pain and 
degenerative changes.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected right elbow pain secondary to 
pin placement for external fixation with evidence of 
degenerative arthritic changes of the right elbow.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.


The issues involving the right wrist and right elbow are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a rating 
of 10 percent, the maximum rating available under 38 C.F.R. § 
4.87, Diagnostic Code 6260, and there are no exceptional 
circumstances.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran originally sought entitlement to service 
connection for his tinnitus in February 2004.  His claim was 
initially denied in June 2004 and again in July 2004.  The 
veteran was granted service connection for his tinnitus by 
way of a rating decision dated in March 2005.  The veteran 
was also granted a 10 percent rating for his tinnitus.  He 
disagreed with the rating and has sought separate 10 percent 
ratings for each ear.  

The RO denied the veteran's request because under Diagnostic 
Code 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  38 C.F.R. 
§ 4.87 (2008).  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


REMAND

The veteran was originally granted service connection for 
osteomyelitis, old, healed, symptomatic with cicatrix healed 
in November 1962.  He was given a staged rating for his 
osteomyelitis with a 30 percent rating from November 1958, a 
20 percent rating from January 1963, and a noncompensable 
rating from September 1967.

The veteran's disability was re-evaluated in September 1967.  
He was granted a separate disability rating for residual of 
fracture of the right radius, asymptomatic.  His 
osteomyelitis disability was re-characterized as 
osteomyelitis, old, healed, right ulna, asymptomatic.  Both 
disabilities were rated as noncompensable.

The veteran's right wrist disability was re-characterized as 
residual of fracture, right radius with limitation of motion 
and x-ray evidence of degenerative changes of the right wrist 
joint in January 1975.  His disability rating was increased 
to 10 percent.  The veteran's osteomyelitis disability rating 
remained at the noncompensable level.   

The veteran submitted a statement seeking an increased rating 
for his service-connected "right arm disability" that was 
received in April 2004.  

The RO issued a rating decision that "granted" service 
connection for right elbow pain secondary to pin placement 
for external fixation with evidence of degenerative arthritic 
changes of the right elbow in June 2004.  The rating decision 
also "granted" service connection for residuals, fracture 
of the distal [right] radius with loss of range of motion, 
pain and degenerative changes.  The veteran was given a 10 
percent rating for each disability.

In essence the veteran's right wrist disability was re-
characterized as described by the rating decision of June 
2004.  The RO established that the 10 percent rating for 
fracture, right radius with limitation of motion and x-ray 
evidence of degenerative changes of the right wrist joint was 
terminated as of February 25, 2004.  The 10 percent rating 
for residuals, fracture of the distal [right] radius with 
loss of range of motion, pain and degenerative changes became 
effective as of February 25, 2004.

The veteran submitted a notice of disagreement (NOD) with the 
ratings assigned in August 2004.  The NOD also included the 
then denial of service connection for hearing loss and 
tinnitus.

The RO continued to develop the veteran's claim for the 
issues involving hearing loss and tinnitus.  Service 
connection for both disabilities was granted by way of a 
rating decision dated in March 2005.  Notice of the rating 
action was provided in April 2005.

The RO issued a statement of the case (SOC) in regard to the 
right wrist and right elbow disabilities in April 2005.

The veteran submitted a NOD with the April 2005 [sic] 
decision.  He disagreed with the denial of service connection 
for his hearing loss and contended that he should receive 
separate 10 percent ratings for each ear for his tinnitus.  
The RO wrote to the veteran to acknowledge his NOD in May 
2005.  The RO listed the veteran's disagreement as involving 
entitlement to service connection for hearing loss and 
entitlement to an increased rating for tinnitus.  

The veteran submitted an additional statement in June 2005 
wherein he repeated his contention for separate 10 percent 
ratings.

The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, that was received in June 2005.  He 
checked block 9.A. to signify that he wanted to appeal all of 
the issues listed on the SOC.  He included additional 
comments in block 10 in regard to his tinnitus.  Specifically 
he referred to a duplicate copy of his statement from June 
2005 that he also included with his VA Form 9.

The RO wrote to the veteran in July 2005.  He was informed 
that his statements from May 2005, June 2005, and the VA Form 
9 were accepted as a NOD with the rating for his tinnitus.  
He was further informed that his VA Form 9 would not be 
accepted to continue the appeal for his right wrist and right 
elbow disabilities.  The rationale for this conclusion was 
that the veteran had made specific contentions concerning his 
tinnitus on the VA Form 9.  Finally, the RO told the veteran 
that they were not accepting his NOD in regard to his hearing 
loss issue.  The veteran had disagreed with the denial of 
service connection but he had actually been granted service 
connection in March 2005.  The veteran was further informed 
that if he wished to disagree with the noncompensable 
disability rating, he should submit a NOD to that effect.  

The veteran submitted a second VA Form 9 that was received in 
July 2005.  He checked block 9.B. that provides for a 
claimant to limit an appeal to certain issues, if they so 
choose, that have been the subject of a SOC or supplemental 
statement of the case (SSOC).  In this regard the veteran 
repeated his assertion that he was entitled to separate 10 
percent ratings for his tinnitus.  He also stated that he had 
continued the appeal of the issue involving his right elbow.  
He made further arguments regarding the rating for his right 
elbow disability in block 10.

The RO wrote to the veteran again in July 2005.  The veteran 
was informed that the second VA Form 9 was not timely to 
constitute an appeal for the right elbow; however, the RO 
would consider the veteran's submission as a claim for an 
increased rating.  

The veteran was afforded a VA examination in August 2005.  
His "new" claim for an increased rating was denied in 
October 2005.  

The veteran was issued a SOC in regard to the tinnitus issue 
in December 2005.  He perfected his appeal that same month.

The Board finds that the veteran did perfect his appeal as to 
the disability ratings for his service-connected right wrist 
and right elbow disabilities with his VA Form that was 
received in June 2005.  The submission was timely; the 
veteran checked the block that indicated he wanted to appeal 
all of the issues on the SOC.  His comments regarding the 
attached statement involving the tinnitus issue did not serve 
to negate his clear intent to appeal the two issues that were 
the subject of the only SOC of record at that time.  
Accordingly, the issues involving the right wrist and right 
elbow are on appeal.  

Further, the RO's letter to the veteran that his statements 
of May 2005, June 2005, and the VA Form received in June 2005 
were accepted as a NOD in regard to the tinnitus issue is in 
error.  There can be only one NOD to an issue.  See Hamilton 
v. Brown, 39 F.3d 1574, 1582 (Fed. Cir. 1994)(A notice of 
disagreement is one which initiates appellate review); see 
also Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  
In this case, the May 2005 submission from the veteran stated 
his clear disagreement with the rating for his service-
connected tinnitus.  The later statements were no more than 
statements in support of his claim.  

The veteran's right elbow and right wrist disabilities were 
last examined in April 2004 and August 2005, respectively.  
Further the latest treatment records are dated in January 
2005.  A current VA examination is required to properly 
assess the veteran's disability status.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) set forth specific Veterans Claims Assistance 
Act of 2000 notification requirements for increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran has been provided a VCAA notice letter in March 
2004.  However, this was prior to the decision and he has not 
been afforded the notice addressed by the Court in Vazquez.  
Specifically, he has not been advised to provide evidence of 
the effect that the worsening of his disability has on his 
employment and daily life.  Also, he has not been provided 
notice that includes the applicable diagnostic codes used to 
evaluate his claim.  Appropriate notice must be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) are fully 
complied with and satisfied for the issue 
on appeal.  See also 38 C.F.R. § 3.159 
(2008).  The notice required by Vazquez, 
as discussed, should be included.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the veteran 
that are not already of record.  

3.  The veteran should be afforded a VA 
examination to assess the current status 
of his service-connected right wrist and 
right elbow disabilities.

4.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran, and his representative, must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


